IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DOMINGO COLON-MONTANEZ,                    : No. 199 MM 2017
                                           :
                    Petitioner             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
VINCENT MOONEY,                            :
SUPERINTENDENT AT SCI-RETREAT,             :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2018, the Application for Leave to File

Original Process is GRANTED, and the Application for Nominal Bail and the Application

for the Exercise of the Court’s King’s Bench Power or Extraordinary Jurisdiction are

DENIED. The Application to Expedite is DISMISSED AS MOOT.